 
    
  
 

DOC

UNITED STATES DISTRICT COURT 5; Cr mNT

SOUTHERN DISTRICT OF NEW NORK TRONIA,, -
; z a 48 tte ONT

por

 

s 2 ARTE aT

In re Terrorist Attacks on September 11, 2001 03-md-1588GBD SRD: LAN OF

nre Lerroris acKs on september 3 Le
P ECF Case SSE

This document relates to:

   

x

 

; 02-cv-6977 (GBD)(SN) and
Ashton et al. v. al Qaeda Islamic Army, et al.,

02-cv-6977 (GBD)(SN) and (member case 02-cv-7230 (GBD)(SN)
Burlingame v. Bin Laden, et al., 02-cv-7230 ECF Case
(GBD\SN))

 

 

 

 

pee | ORDER OF PARTIAL FINAL DEFAULT JUDGMENTS ON BEHALF
OF BURLINGAME VII PLAINTIFFS IDENTIFIED AT EXHIBIT A

Upon consideration of the evidence and arguments submitted by Plaintiffs identified in
Exhibit A to this Order, plaintiffs in Burlingame, who are each a spouse, parent, child, or sibling
(or the estate of a spouse, parent, child, or sibling) of a victim killed in the terrorist attacks on
September 11, 2001 (“Burlingame VIII’ Plaintiffs), and the Judgment by Default for liability only
against the Islamic Republic of Iran August 26, 2015 (ECF No. 3008), together with the entire
record in this case, it is hereby;

ORDERED that service of process was effected upon the Iran Defendants in accordance
with 28 U.S.C. § 1608(a) for sovereign defendants and 28 U.S.C. § 1608(b) for agencies and
instrumentalities of sovereign defendants;

ORDERED that partial final judgment is entered against the Iran Defendants and on behalf
of the Plaintiffs in Burlingame, as identified in the attached Exhibit A, who are each a spouse,
parent, child, or sibling (or the estate of a spouse, parent, child, or sibling) of individuals killed in

the terrorist attacks on September 11, 2001, as indicated in Exhibit A, and it is

 

 
ORDERED that Plaintiffs identified in Exhibit A are awarded: solatium damages of
$12,500,000 per spouse, $8,500,000 per parent, $8,500,000 per child, and $4,250,000 per sibling,
as set forth in Exhibit A; and it is

ORDERED that Plaintiffs identified in Exhibit A are awarded prejudgment interest of 4.96
percent per annum, compounded annually, running from September 11, 2001 until the date of
judgment; and it is

ORDERED that Plaintiffs identified in Exhibit A may submit an application for punitive
damages, economic damages, or other damages (to the extent such awards have not previously
been ordered) at a later date consistent with any future rulings made by this Court on this issue,
and it is

ORDERED that the remaining Burlingame Plaintiffs not appearing on Exhibit A, may
submit in later stages applications for damages awards, and to the extent they are for solatium or
by estates for compensatory damages’ for decedents pain and suffering from the September 11
attacks, they will be approved consistent with those approved herein for the Plaintiffs appearing
on Exhibit A.

Dated: New York, New York
"JAN 0 7 2020 2019

S RDERED:

Lo ae KB Dong

O B. DANIELS
ited States District Judge

 

 

 
Case 1:03-md-01570-GBD-SN Document 5392 Filed 12/20/19 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

03-md-1570 (GBD)(SN)

In re Terrorist Attacks on September 11, 2001
ECF Case

 

This document relates to:

02-cv-6977 (GBD)(SN) and
Ashton et al. v. al Qaeda Islamic Army, et al.,

 

 

 

02-cv-6977 (GBD)(SN) and (member case 02-cv-7230 (GBD)(SN)
Burlingame v. Bin Laden, et al., 02-cv-7230 ECF Case
(GBD)(SN))

 

FRANK H. GRANITO, II, Esq., hereby states under penalty of perjury that:

1. I am a member of Speiser Krause, PC and an attorney representing the Burlingame
subset of Ashton Plaintiffs identified on Exhibit A attached hereto (the “Burlingame VII’
Plaintiffs), who are the subject of this motion for partial final judgment in the above-captioned
litigation. I submit this Declaration in support of this motion for final judgment on behalf of only
the individual Plaintiffs identified in Exhibit A, and request permission to allow any remaining
Burlingame plaintiffs to move for the similar relief in separate stages.

2. The sources of information and the basis for belief in the statements contained
herein are my representation of the Burlingame VIII Plaintiffs in connection with the September
11 terror attacks, my firm’s files, conversations with family members of these Plaintiffs, as well
as other court records relating to the multi-district litigation to which the Burlingame VIII Plaintiffs
are parties. Any matters about which I lack personal knowledge are asserted herein upon
information and belief.

3. Claims brought on behalf of the decedents listed in Exhibit A were part of the
original Burlingame complaint, styled Burlingame, et al. v. Bin Laden, et al., filed on September
10, 2002, and bearing civil action number 02-cv-7230, subsequently ordered consolidated into the

master complaint bearing the caption Ashton et al. v. al Qaeda Islamic Army, et al., 02-cv-6977

 

 
Case 1:03-md-01570-GBD-SN Document 5392 Filed 12/20/19 Page 2 of 3

(GBD)(SN). Since these plaintiffs remain segregated in the consolidated Ashton filings under their
original civil action number and thus can easily be identified, plaintiffs appearing under the
Burlingame civil action number 02-cv-7230 within the consolidated Ashton complaint are being
collectively referred to as “Burlingame plaintiffs.”

4. All of the decedents listed in Exhibit A died in the September 11" terrorist attacks
and are survived by the family members whose relationships to the decedents are described in
Exhibit A. The claims listed in Exhibit A reflect individuals whose relationships to their decedents
fall into one of the four categories presumptively entitled to solatium damages under this Court’s
prior decisions, to wit, spouse, children, parents and siblings of those killed in the attacks.

5. We have been retained individually by the plaintiffs listed in Exhibit A to pursue
recovery for their solatium losses arising out of the deaths of their loved ones on September 11,
2001. We have verified via written documentation and/or interviews that all of the plaintiffs listed
in Exhibit A survived their decedents and have not recovered for their solatum damages
previously. We have further confirmed that they do not have any prior judgment or pending motion
before this Court for compensation arising out of the September | 1" attacks.

6. In prior orders, the Court has established the loss amounts for solatium damages
based on presumptive familial relationships to the decedent. See, e.g., 03-md-1570 (02-cv-6977)
(S.D.N.Y.)(GDB)(FM), Doc. No. 2623, entered 10/03/12, pp. 4-5;  03-md-1570
(S.D.N.Y.)(GBD)(FM), Doc. No. 3300, Filed 06/16/2016, p. 1. The Court has awarded these
amounts for solatium damages to seven prior groups of Burlingame plaintiffs. See 03-md-1570
(02-cv-7230) (GBD)(SN), Doc. No. 3987 (“Burlingame I’), Entered 04/30/2018, Doc. No. 4011
(“Burlingame IT’), Entered 05/29/2018, Doc. No. 4087 (“Burlingame LI’), Entered 08/07/2018

Doc. No. 4156 (“Burlingame IV’), Entered 09/12/2018, Doc. No. 4707 (“Burlingame V”’), Entered

 

 
Case 1:03-md-01570-GBD-SN Document 5392 Filed 12/20/19 Page 3 of 3

07/29/19, Doc. No. 5058 (“Burlingame VI’), Entered 09/03/2019. The solatium amounts set forth
in Exhibit A are the figures determined appropriate in the Court’s prior orders.

7. Previously, in connection with a motion for final judgment on behalf of other Ashton
claimants, this Court asked that to expedite issuance of final judgments, they defer decision as to
the appropriate quantum of punitive damages and present a proposed order with a rate of
prejudgment interest of 4.96 per annum, compounded annually. See 03-md-1570 (S.D.N.Y.)
(GBD)(SN), Doc. No. 3362, Entered 10/14/2016. The form of the proposed order submitted
herewith therefore conforms to the Court’s prior orders.

8. Accordingly, I respectfully request that this Court grant the proposed order submitted
herewith in favor of the Burlingame VII Plaintiffs.

Dated: December 20, 2019
Rye Brook, New York

 

/s/ Frank H. Granito

Frank H. Granito, II, Esq. (FG9760)
Speiser Krause, PC

800 Westchester Avenue, Suite S-608
Rye Brook, New York 10573

Tel: (914) 220-5333

Fax: (914) 220-5334

f3 g@speiserkrause.com

 

 
Case 1:03-md-01570-GBD-SN Document 5392-1 Filed 12/20/19 Page 1 of 2

EXHIBIT A

 

 
1
2
3
4
5
6
7
8
9

NPOPOPHOPNOPNO]PNO]NOPeleletiteaepyedrdedele~oerfe
IAI BP WLM l—|Ofolol[~aya!]Mm;R[w]lMml—to

Case 1:03-md-01570-GBD-SN Document 5392-1 Filed 12/20/19 Page 2 of 2

Victor
Victor
Victor
Victor

Dennis
Dennis
Genco
Genco
Genco
Genco
Iskenderian
Iskenderian
Iskenderian
Iskenderian
M

Maounis
Palombo
Palombo
Palombo
Palombo
Palombo
Palombo
Palombo
Palombo
Palombo
Punches
Silverstein
Silverstein
Silverstein
Waldie
Works

Thomas

Lauren

Peter Victor
Barbara Diane
Jennifer

Christina Tanis
Jason

Alex

Meryl

Kara

Ke

Nicholas

Joseph

Maria

Thomas

John

Stephen

Frank

M

Daniel

Patrick

Marc

Maria

Gabriella

Cameron

Je

Allison Noble

Dennis
Dennis
Genco
Genco
Genco H
Genco
Iskenderian
Iskenderian
Iskenderian
Iskenderian
Magee
Maounis
Palombo
Palombo
Palombo
Palombo
Palombo
Palombo
Palombo
Palombo
Palombo
Godwin
Silverstein-Verhoo
Silverstein
Silverstein
Waldie
Works

Child
Child
Parent
Parent
Sibli
Sibli
Child
Child
Child
Child
Sibli
Parent
Child
Child
Child
Child
Child
Child
Child
Child
Child
Siblin

Spouse

Child
Child
Child
Child

$8,500,000.00
$8,500,000.00
$8,500,000.00
$8,500,000.00
$4,250,000.00
$4,250,000.00
$8,500,000.00
$8,500,000.00
$8,500,000.00
$8,500,000.00
$4,250,000.00
$8,500,000.00
$8,500,000.00
$8,500,000.00
$8,500,000.00
$8,500,000.00
$8,500,000.00
$8,500,000.00
$8,500,000.00
$8,500,000.00
$8,500,000.00
$4,250,000.00

$12,500,000.00

$8,500,000.00
$8,500,000.00
$8,500,000.00
$8,500,000.00

 

 

 

 
